DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 29 should be amended to -wherein each local heating system of the plurality of local heating systems is configured to…-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 3 should be amended to – have a heat transfer coefficient greater than 2.5 W/(mK) when arranged in parallel in the ground-.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
A pressure difference determining device (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Device (A pressure difference determining device - claim 1)
coupled with functional language 
Configured to determine a local pressure difference… (A pressure difference determining device - claim 1)

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
See the 35 USC 112 (B) claim rejection below (A pressure difference determining device - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “heat transfer fluid” in line 23 and the following lines. It’s unclear if this is the same heat transfer fluid as the one described in 20 of the claim or a different fluid. For the sake of examination, the office has assumed that the structure is the same. The office would recommend the applicant amend the claim to -the heat transfer fluid-.
The claim is unclear because of the “pressure difference determining device” limitation in line 45 of the claim.  The limitation has been interpreted to invoke 35 USC 112 (F) however the specification/disclosure fails to establish what this structure is and for this reason it is unclear and by extension the claim is unclear.  For the sake of examination, the office has assumed that this limitation refers to a sensor or controller.


Regarding claim 3:
The claim is unclear because of the “gas turbine” limitation in line 2.  Gas turbines typically refer to turbines that are powered by hydrocarbons which is not the case in this application.  The turbine in this application is a turbine that is part of a Rankine cycle that is not powered by hydrocarbons directly.  For the sake of examination, the office has assumed that this limitation refers to a turbine that is part of a Rankine or organic Rankine cycle.

Regarding claim 8:
The claim is unclear because of the limitation “geothermally heated water” in line 3.  This limitation is unclear because a geothermal heated water is already established in claim 1 (line 4) (on which this claim depends) and it’s unclear if these are two different geothermally heated waters or the same.  For the sake of examination, the office has assumed that they are the same.

Regarding claim 12:
The claim is unclear because of the “according to claim 11” limitation in line 1 of the claim.  This limitation is unclear because it indicates that the claim 12 depends on a canceled claim 11.  For the sake of examination, the office has assumed that this claim depends on claim 1.

Regarding claim 13:
the heat transfer fluid-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 3,986,362 to Baciu in view of WIPO patent document WO 2010/145040 to Vaughan et al. (Vaughan).
Regarding claim 1 (as best understood by the examiner, see the 35 USC 112(b) rejection above of the claim for the claim interpretation):
Baciu discloses:
A district energy distributing system (figure 1) comprising: 
a geothermal power plant (figure 1) comprising: 
a first circuit comprising: 
a feed conduit (16) for an incoming flow of geothermally heated water from a geothermal heat source (8); 
9 and 11) comprising a heat exchanger (column 3, lines 55-60) configured to exchange heat from the incoming flow of geothermally heated water to superheat a working medium (column 3, lines 55-60, ammonia) of a second circuit of the geothermal power plant; 
a return conduit (18a or 18b) for a return flow of cooled water from the boiler (9 and 11) to the geothermal heat source (column 4, lines 35-40); 
wherein the second circuit comprises: 
the boiler (9 and 11) configured to superheat the working medium of the second circuit; 
an expander (10 and 12) connected to the boiler (9 and 11) and configured to allow the superheated working medium (column 3, lines 55-60, ammonia) to expand and to transform the expansion to mechanical work (inherent function of an expander/turbine); and 
a condenser (20) configured to transform the expanded working medium to liquid phase.
Baciu fails to disclose:
A condenser configured to heat a heat transfer fluid of a district thermal energy circuit; 
wherein the district thermal energy circuit comprises: 
a district feed conduit, and a district return conduit, wherein the district feed conduit is configured to allow heat transfer fluid of a first temperature to flow there through, and wherein the district return conduit is configured to allow heat transfer fluid 
a plurality of local heating systems, each having an inlet connected to the district feed conduit and an outlet connected to the district return conduit, wherein each local heating system is configured to provide hot water and/or comfort heating to a building; and wherein each of the local heating systems comprises: 
a thermal energy consumer heat exchanger selectively connected to the district feed conduit via a thermal energy consumer valve for allowing4 heat transfer fluid from the district feed conduit to flow into the thermal energy consumer heat exchanger, selectively connected to the district feed conduit via a thermal energy consumer pump for pumping heat transfer fluid from the district feed conduit into the thermal energy consumer heat exchanger, and connected to the district return conduit for allowing return of heat transfer fluid from the thermal energy consumer heat exchanger to the district return conduit, wherein the thermal energy consumer heat exchanger is arranged to transfer thermal energy from heat transfer fluid to surroundings of the thermal energy consumer heat exchanger, such that heat transfer fluid returned to the district return conduit has a temperature lower than the first temperature and preferably a temperature equal to the second temperature; 
a pressure difference determining device configured to determine a local pressure difference, Δpi, between the district feed conduit and the district return conduit; and 
a controller configured to, based on the local pressure difference, selectively control the use of either the thermal energy consumer valve or the thermal energy consumer pump; 

Vaughan teaches:
A geothermal energy distribution system (figure 3) including a condenser (21) configured to heat a heat transfer fluid (fluid within lines 14 and 16) of a district thermal energy circuit (figure 3); 
wherein the district thermal energy circuit comprises: 
a district feed conduit (14), and a district return conduit (16), wherein the district feed conduit is configured to allow heat transfer fluid of a first temperature (temperature of fluid within line 14) to flow there through, and wherein the district return conduit is configured to allow heat transfer fluid of a second temperature to flow there through (temperature of fluid within line 16), wherein the second temperature is lower than the first temperature (inherent since the fluid has dropped in temperature since it has shed heat in heat exchanger 30 when passing from district feed conduit 14 to district return conduit 16); 
a plurality of local heating systems (figure 3 and 5a-5c, element 30/56), each having an inlet (see figure 1 below, element A) connected to the district feed conduit (14) and an outlet (see figure 1 below, element B) connected to the district return conduit (16), wherein each local heating system is configured to provide hot water and/or comfort heating to a building (page 14, lines 24-30); and wherein each of the local heating systems comprises: 
a thermal energy consumer heat exchanger (52, 56 and 58) selectively connected to the district feed conduit (14) via a thermal energy consumer valve (60 or 62) for 14) to flow into the thermal energy consumer heat exchanger (52, 56 and 58), selectively connected to the district feed conduit (14) via a thermal energy consumer pump (55) for pumping heat transfer fluid from the district feed conduit (14) into the thermal energy consumer heat exchanger (52, 56 and 58), and connected to the district return conduit (16) for allowing return of heat transfer fluid from the thermal energy consumer heat exchanger (52, 56 and 58) to the district return conduit (16), wherein the thermal energy consumer heat exchanger (52, 56 and 58) is arranged to transfer thermal energy from heat transfer fluid to surroundings (page 14, lines 24-30) of the thermal energy consumer heat exchanger (52, 56 and 58), such that heat transfer fluid returned to the district return conduit (16) has a temperature lower than the first temperature and preferably a temperature equal to the second temperature (inherent since the fluid has dropped in temperature since it has shed heat in heat exchanger 30 when passing from district feed conduit 14 to district return conduit 16; page 14, lines 24-30); 
a pressure difference determining device (see the 35 USC 112(f) interpretation and 112(b) rejection above for the following interpretation, temperature sensor or refrigerant pressure controller as indicated in page 16, lines 17-21) configured to determine a local pressure difference, Δpi, between the district feed conduit (14) and the district return conduit (16) (page 16, lines 17-21 discuss the pressure difference between the inlet and outlet which is representative of 14 and 16; further, page 20, lines 1-5 indicate a similar pressure is maintained between 14 and 16); and 
a controller (controller as disclosed on page 16, lines 5-10) configured to, based on the local pressure difference, selectively control the use of either the thermal energy page 14, lines 24-30 indicate the valves are controlled and further the pump is controlled via the control of the valves ); 
further, the optimum temperature range of the heat transfer fluid in the district feed conduit 14 is 10 to 30°C (page 9, lines 10-15).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baciu to further include connecting the condenser of Baciu with the district thermal energy circuit (including the district feed conduit, district return conduit, plurality of local heating systems, pressure difference determining device and controller) and its heat transfer fluid as taught by Vaughan to reuse low grade waste heat (Vaughan, page 2, lines 14-17). Further, Baciu teaches that its condenser can be of any desire and/or conventional type and further Vaughan teaches that the heat source 21 can be a mechanical plant having a geothermal ground loop (page 1, line 27-page 2, line 1) indicating the systems of Baciu and Vaughan can be connected (via the condenser) in this manner. Further, Vaughan teaches the heat transfer fluid of the district feed conduit is a temperature of 10-30°C (overlapping with 5-30 °C)

    PNG
    media_image1.png
    478
    302
    media_image1.png
    Greyscale

Figure 1 - figure 5 from Vaughan, annotated by the examiner
Regarding claim 2:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the geothermal heat source (8) is a deep geothermal heat source (geothermal energy source/geothermal energy well; column 3, lines 3-10).  

Regarding claim 3 (as best understood by the examiner, see the 35 USC 112(b) rejection above of the claim for the claim interpretation):
Baciu discloses:
10 and 12) is a gas turbine (see the 35 USC 112(b) rejection above for the interpretation of this limitation, identified as a Rankine cycle turbine 10 and 12).  

Regarding claim 5:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the boiler (9 and 11) is configured to superheat the liquefied working medium from the condenser (column 4, lines 15-25).  

Regarding claim 6:
Baciu discloses:
The district energy distributing system according to claim 1, wherein the geothermal power plant further comprises a generator (13) configured to transform the mechanical work into electrical power (column 3, lines 64-68).  

Regarding claim 8 (as best understood by the examiner, see the 35 USC 112(b) rejection above of the claim for the claim interpretation):
Baciu discloses:
The district energy distributing system according to claim 1, wherein the first circuit further comprises a suction pump (19) configured to draw geothermally heated water from the geothermal heat source (8) to the feed conduit, and pressurize the column 4, lines 1-10) in the feed conduit (16).  

Regarding claim 10:
The following limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Baciu and Vaughan:
The district energy distributing system according to claim 1, wherein the district feed conduit together with the district return conduit (incorporated as part of the district heating system of Vaughan into Baciu) are arranged in parallel (Vaughan, page 9, lines 1-7).  
Baciu and Vaughan fail to disclose:
The district feed conduit together with the district return conduit have a heat transfer coefficient greater than 2.5 W/(mK) arranged in the ground.

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that these pipes are typically arranged in the ground in order to protect the pipes and people from damage or harm (examiner taking official notice). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the district feed conduit together with the district return conduit of Vaughan (imported into Baciu) would have a heat transfer coefficient greater than 2.5 W/(mK). The heat transfer coefficient is a byproduct of results effective variables such as pipe diameter, insulation around the pipes (of which the Vaughan reference indicates there is none (Vaughan, page 7, lines 1-7) suggesting that is has a high heat transfer coefficient), the proximity of the indicated as important by the Vaughan column 8, lines 1-6).

Regarding claim 12 (as best understood by the examiner, see the 35 USC 112(b) rejection above of the claim for the claim interpretation):
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Baciu and Vaughan:
The district energy distributing system according to claim 11, (see the controller, district heating system and valves incorporated into Baciu from Vaughan) wherein the controller (Vaughan, controller as disclosed on page 16, lines 5-10) is configured to selectively use the thermal energy consumer valve (Vaughan, 60 or 62) when the local pressure difference indicates that a local pressure of the heat transfer fluid of the district feed conduit is larger than a local pressure of the heat transfer fluid of the district return conduit (Vaughan, when the pressure difference between the district feed and return conduit is great the valves are actuated to maintain this pressure as indicated on page 16, lines 17-21), 
wherein the controller (see the controller, district heating system and pumps incorporated into Baciu from Vaughan) is configured to selectively use the thermal energy consumer pump (Vaughan, 24/55) when the first local pressure difference Vaughan, the pump 24/55 is in use when the pressure difference between the district feed conduit 14 and district return conduit 16 is low or equal (Vaughan, page 10, lines 1-10)).  

Regarding claim 13 (as best understood by the examiner, see the 35 USC 112(b) rejection above of the claim for the claim interpretation):
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Baciu and Vaughan:
The district energy distributing system according to claim 1, wherein each of the plurality of local heating systems (see the local heating systems 30/24 or figure 5a-5c incorporated into Baciu from Vaughan) is configured to extract heat from heat transfer fluid entering the local heating system (Vaughan, via 56) via the inlet (see figure 1 above, element A) and return the thereafter cooled heat transfer fluid to the district return conduit (Vaughan, 16) via the outlet (see figure 1 above, element B), wherein each of the plurality of local heating systems is configured to return local heat transfer fluid having a temperature in the range of -5-15°C (Vaughan, temperature range of returned water or water within 16 is 5-20°C (column 9, lines 15-18)).  


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by WIPO patent document WO 2014/004061 to Freund.
Regarding claim 4:
Baciu and Vaughan fail to disclose:
The district energy distributing system according to claim 1, wherein the expander is configured to allow the superheated working medium to expand to receive an outgoing temperature of 10-40°C.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Rankine cycle system of Baciu a working medium with a temperature of 10-40°C is typically achieved after expansion in an expander/turbine as further evidenced by WIPO patent document WO 2014/004061 to Fruend which shows the exit temperatures (from the expander/turbine) of the working fluid of 40°C or less (see figure 2, curve 6 to 1).

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by US patent number 3,757,516 to McCabe.
Regarding claim 7:
Baciu and Vaughan fail to disclose:

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Baciu and Vaughan geothermal heat source can supply heated water to the power plant in this temperature range (100-250°C) for the purpose of powering the Rankine cycle of Baciu to produce energy and as further evidenced by US patent number 3,757,516 to McCabe which shows a geothermal source supplying hot water at a temperature of 325°F (162.778°C) in figure 2.
Regarding claim 9:
Baciu and Vaughan fail to disclose:
The district energy distributing system according to claim 1, wherein the boiler is configured to exchange heat from the incoming flow of geothermally heated water such that the cooled water in the return conduit has a temperature of 10-40°C.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature and pressure of the cooled water returned to the geothermal source is a results effective variable that can be regulated to prevent the water from flashing before entering injection well which would include returning the water at temperatures between 10-40°C as long the pressure/temperature of the water is great enough to prevent flashing. This is further evidenced by US patent number 3,757,516 to McCabe which teaches that the pressure and temperature of the water returned to the injection well should be see McCabe, column 15, lines 45-49).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baciu and Vaughan as applied to claim 1 above as further evidenced by patent document PL 178372 to Froeb (see attached English language machine translation).
Regarding claim 14:
Baciu and Vaughan fails to disclose:
The district energy distributing system according to claim 1, wherein the district feed conduit and district return conduit are dimensioned for pressures up to 0.6 MPa, 1 MPa, or 1.6 MPa.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the conduits for district heating in the Baciu and Vaughan combination of claim 1 operate within this pressure range when in use for supplying heat to building as further evidenced by PL 178372 to Froeb which indicates the pressure within the district piping is less 0.6 MPa when in use (Froeb, page 2, first paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: WIPO document WO 02/090832 to Lingren (see the pressure control unit 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746